VICKERY, PJ.
We think on this record the plaintiff should have been permitted to submit his case to a jury, at least to have introduced' the evidence; and inasmuch as the case may come back to us, we refrain at this time from further elucidation of the law which we think may be needful to govern this case. Suffice it to say, that the statement of counsel seems to convey the im*422pression that outside of the City of Cleveland, Washington Park, was procured and owned by the City of Cleveland, and the City of Cleveland had a proprietary right to exercise its functions outside of the municipality for such purposes and that between these two parts of the park was a ravine which apparently had not been properly guarded, so that the persons riding in the automobile went over the bluff into the ravine and two or three persons were killed. The way of getting across this ravine was down into the ravine and up on the other side; and this part of the .street, if it were a street, w,as in the Village of Newbergh Heights, and it was either a street or a public ground, and whether either the City of Cleveland or the Village of Newburgh Heights are finally liable, we do not think we are .able to determine from the present record, but we do think this case should have been submitted to the jury and the evidence introduced showing the whole matter brought before the court.
Therefore, we feel that it is our duty to reverse this case ag;ainst both defendants and remand it to the Common Pleas Court. In other words, the court erred in directing a verdict on the statement of counsel.
Sullivan and LeVine, JJ., concur.